 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                 ***

 4   UNITED STATES OF AMERICA,                                      Case No. 3:19-CR-50-MMD-WGC

 5                       Plaintiff,
                                                            WAIVER OF RIGHT TO APPEAR IN
 6           v.                                            PERSON AT CRIMINAL PROCEEDING

 7   ANDRES HERRERA-SEFERINO,

 8                      Defendant.

 9
10          I understand that I have a right to appear in person in court at the Sentencing proceeding
11   in this case scheduled for April 3, 2020. I have been advised of the nature of this proceeding
12   and my right to appear in person at this proceeding. I have been informed that I may appear by
13   video conferencing in light of the spread of COVID-19 in the District of Nevada in order to
14   protect my health and safety, as well as those of the attorneys, the court and court staff.
15          Understanding my right to appear in person at this proceeding, I knowingly and
16   voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
17   videoconference.
18
                                                   /s/ Andres Herrera-Seferino 4/2/2020
                                                   _____________________________________
19
                                                   Defendant’s Signature             (date)
20
21                                                 /s/ Kate Berry                 4/2/2020
                                                   _____________________________________
22                                                 Signature of Defendant’s Attorney     (date)

23
                                                    Kate Berry
                                                   _____________________________________
24                                                 Printed Name of Defendant’s Attorney
25
                                                                           4/3/2020
                                                   _____________________________________
26
                                                   Judge’s Signature                (date)
27
                                                   _Miranda M. Du., Chief U.S. District Judge
28                                                 Judge’s Printed Name and Title
